DETAILED ACTION
This Office Action is in response to After Final Amendment filed December 3, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 12, 22-24, 28, 29, 33, 39, 41, 42, 44 and 45 are allowed, because Hara et al. (US 5,900,641) in view of Costa et al. (US 6,521,961) and further in view of Hongo et al. (JP 2003/086608) do not disclose the limitations “a bottom surface of the first layer that is directly under the first wing and comprising the first material is coplanar with a bottom surface of the lowermost portion of the gate contact” recited on lines 23-25 of claim 1 wherein “the first material comprises silicon nitride or silicon dioxide” recited on line 28 of claim 1, and “the bottom part of the first portion that comprises the first material directly contacts the top surface of the barrier layer and a lowermost portion of the first sidewall of the gate contact, and wherein the first material comprises silicon nitride and/or silicon dioxide” recited on lines 26-29 of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 7, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815